Title: From Thomas Jefferson to Daniel Carroll, 1 February 1793
From: Jefferson, Thomas
To: Carroll, Daniel



Dear Sir
 Philadelphia Feb. 1. 1793.

Doctr. Thornton’s plan of a Capitol has been produced, and has so captivated the eyes and judgment of all as to leave no doubt you will prefer it when it shall be exhibited to you; as no doubt exists here of it’s preference over all which have been produced, and among it’s admirers no one is more decided than him whose decision is most important. It is simple, noble, beautiful, excellently distributed, and moderate in size. The purpose of this letter is to apprise you of this sentiment. A just respect for the right of approbrobation in the Commissioners will prevent any formal decision in the President till the plan shall be laid before you and be approved by you. The Doctor will go with it to your meeting in the beginning of March. In the mean time, the interval of  apparent doubt, may be improved for soothing the mind of poor Hallet, whose merit and distresses interest every one for his tranquility and pecuniary relief. I have taken the liberty of making these private intimations, thinking you would wish to know the true state of the sentiments here on this subject, and am with sincere respect & esteem for your collegues & yourself Dear Sir your most obedt. humble servt

Th: Jefferson

